Title: Cash Accounts, May 1764
From: Washington, George
To: 



[May 1764]



Contra


May 1—
By Mr Jos. Valentine to take up my Bonds given to Buckners Exrs for Negroes
£103. 2.11



By Barbers Acct 12/6—Mrs Campbells Do 44/
2.16. 6



 By mendg Harness 8/6. Do Chair 15/
1. 2. 6



 By Club at Trebels 5/. Charity 20/
1. 0. 0



By Ferriages at Claibornes 3/6—Exps. at Tods 5/
0. 8. 6


4—
By Expenses at Sneads 11/6—Ferriage at Por[t] R[oya]l 2/6
0.14. 0



By ferriage at Hoes 14/—Ferrymen at Do 2/6
.16. 6


5—
By Jno. McClockland Balle of Accts
1. 1. 4



By Danl Bush for 2 Groce Bottles @30/
3. 0. 0



By 50 Bushl Salt @1/9
4. 7. 6


14—
By Jno. Askew
14. 0. 0


15—
By Captn Posey—lent on acct Wm Whiting
28.10. 0


24—
 By Card money £5. By Thos Nichols £4
9. 0. 0


25—
By Mr [Harry] Piper for two Guns
10.11. 0


26—
By Jno. Alton
3. 0. 0



By freight of Goods from Norfolk
1. 0. 0


30—
By 1176 Bushls Oyster shells @18/
10.11. 8


